Citation Nr: 0005852	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to August 1991, 
to include service in the Southwest Asian Theater of 
Operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a back 
disability.

The RO, in rating decision dated June 1999, denied the 
veteran's claim of entitlement to service connection for 
fibromyalgia.  The veteran was notified of that decision by 
letter, dated in July 1999, but the issue is not currently on 
appeal.   


FINDINGS OF FACT

1.  The veteran's back disability has been attributed to a 
clinical diagnosis of chronic lumbosacral strain; it is not 
due to an undiagnosed illness.  

2.  There is no competent evidence of record that the 
veteran's current back disability had its onset in or is 
otherwise related to her military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability, including as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not include any complaints or 
findings of a back disability.  The separation examination 
report, dated in July 1991, shows that the 

veteran's spine and musculoskeletal system were normal and no 
history of back problems was noted at that time.  

The veteran did not mention a back disability in VA Form 526, 
Veteran's Application for Compensation or Pension, filed in 
September 1991.  

A VA medical examination report, dated in January 1992, shows 
the veteran was concerned about a possible recurrence of a 
urinary tract infection due to some discomfort in the left 
lower back, which reportedly was similar to a previous 
occurrence.  Physical examination showed the veteran's 
musculoskeletal system was normal, except for tenderness of 
one finger.  The diagnoses included a recurrent urinary tract 
infection; no back disorder was diagnosed. 

A private medical examination report, dated in March 1993, is 
negative for complaints of low back pain.  Physical 
examination of the back showed no abnormalities.  

In a statement in support of her claim, dated in October 
1995, the veteran claimed that while serving in the Gulf War 
she took a "miracle pill" three times per day for 
approximately two weeks to protect her from biological and 
chemical warfare.  Further, she reported that prior to taking 
the pill, she had been exposed to oil and gas fumes.  The 
veteran opined that her unexplainable ailments are 
attributable to service in the Gulf War.

A VA general medical examination report, dated in December 
1995, shows no complaint of low back pain.  For information 
pertaining to the veteran's musculoskeletal system, the 
report refers to a VA orthopedic examination report, also 
dated in December 1995.  That report shows the veteran 
reported a history of low back pain after returning from the 
Gulf War.  The veteran indicated that she could not recall 
any trauma in-service.  Physical examination revealed hyper 
accentuation of the usual lordotic curve.  An X-ray 
examination showed the vertebral bodies were well maintained.  
Processes were intact.  No subluxation was noted.  The 
impression was that roentgenographic appearance was within 
normal limits.  The clinical diagnosis was chronic 
lumbosacral strain.  

In a lay statement, dated in January 1996, the veteran's 
spouse reported that prior to leaving for Saudi Arabia, the 
veteran was healthy and strong, but shortly after returning, 
she experienced fatigue, memory loss, pain in her fingers and 
joints, and loss of concentration.  He stated that the 
veteran's psychological and physiological status had 
significantly decreased.

A private rheumatology consultation report, dated in 
September 1996, shows no complaints of low back pain.  The 
report indicates that the veteran had full range of motion of 
the lumbar spine.  No osteoarthritis was noted.  

In a Persian Gulf Registry Questionnaire, dated in December 
1996, the veteran reported severe back pain or spasms.  She 
indicated that she began experiencing the back pain after the 
Persian Gulf War.  

In a statement in support of her claim, dated in September 
1998, the veteran reported that as part of her military 
occupation as a records and parts clerk, she was required to 
lift many heavy parts.  She stated that in order to be "one 
of the guys" she could not complain of back pain or any 
other type of pain, and thus, there are no 
in-service reports of back pain.  The veteran further 
indicated that the diagnosis of chronic lumbosacral strain 
does not reflect the severity of her back disability.  She 
reported that she has been treating her low back pain since 
separation from service with extra pillows on the chair in 
her office and arch supports in her shoes, but maintains the 
pain persists.

Private chiropractic treatment records, dated between January 
and April 1998, show the veteran received therapy throughout 
the lumbosacral region.  A diagnosis was not disclosed.




The veteran was referred by the VA for a rheumatology 
consultation in April 1999, for evaluation of fibromyalgia 
syndrome.  She reported a history of musculoskeletal pain and 
fatigue previously diagnosed as fibromyalgia syndrome.  The 
veteran stated that her symptoms began gradually, with 
progressive musculoskeletal aching and soreness that did not 
respond to anti-inflammatory therapy and have been associated 
with poor sleep.  On physical examination she was noted to 
have "multiple classic tender points, including in the upper 
and lower back.  The assessment was classic fibromyalgia 
syndrome noted to be moderate.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3).  Signs and symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to, signs or symptoms involving fatigue; the skin; 
headaches; muscle pain; joint pain; neurologic signs or 
symptoms; respiratory system; cardiovascular signs or 
symptoms; abnormal weight loss; menstrual disorders; 
gastrointestinal signs and symptoms; sleep disturbances; and 
neuropsychologic signs or symptoms.  38 C.F.R. § 3.317(b)(8).


Analysis

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim for service connection.  "[A] person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Carbino v. 
Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).




To be compensable under 38 C.F.R. § 3.317, the disability 
cannot be attributed to any known clinical diagnosis.  The 
veteran's back pain was diagnosed on VA orthopedics 
examination in December 1995 as chronic lumbosacral strain.  
As the veteran's back pain has been attributed to a known 
clinical diagnosis, chronic lumbosacral strain, service 
connection for a back disability due to an undiagnosed 
illness is precluded.  Also, to the extent that the veteran 
may experience back pain as a manifestation of diagnosed 
fibromyalgia, the issue of service connection for 
fibromyalgia is not before the Board and will not be 
discussed.   

The veteran has contended that her current low back problems 
are due to service in the Persian Gulf War.  Her service 
medical records do not reflect any complaints or findings of 
back problems and the examination of July 1991 for separation 
showed that the veteran's spine and musculoskeletal system 
were normal.  Although the report contains a notation of some 
medical problems, there is nothing regarding her back.  Thus, 
the medical evidence does not show a back disorder in service 
or any relevant abnormality on the separation examination.

The evidence does not show a diagnosis of arthritis within 
the initial post-service year.  In fact, no osteoarthritic 
changes were noted in the rheumatology examination report, 
dated in September 1996.  

A VA orthopedic examination report, dated in December 1995, 
shows the veteran was diagnosed with chronic lumbosacral 
strain.  However, there is nothing in the post-service 
medical records that links current back problems to service.  
While in a September 1998 statement the veteran implied that 
she may have injured her back from lifting parts in service, 
during the VA orthopedic examination in December 1995 it was 
noted that she was unable to recall any trauma in-service.  
The veteran has not provided or identified competent medical 
evidence of a nexus between any in-service injury and her 
current condition.  The only evidence relating the current 
back condition to service consists of her own statements.  
The evidence does not establish that the veteran possesses a 
recognized degree of medical knowledge; therefore, her 
opinions as to medical diagnoses and/or causation are not 
competent.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent medical 
evidence of a link between the in-service injury and the 
current condition, the claim is not well grounded.  

To the extent that the veteran alleges continuity of 
symptomatology, a low back disorder was not "noted" in 
service, for purposes of applying the section 3.303(b) 
alternative criteria.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  The service medical records show no 
complaints of or treatment for back pain in service.  The 
service medical records show no diagnosis of lumbosacral 
strain or any other condition affecting the back.  Moreover, 
there is no competent evidence of a nexus between her current 
condition and service.  To the extent that the veteran's 
report of ongoing back symptoms may establish evidence of 
post-service continuity of a low back symptomatology, this 
does not satisfy the third element of a well grounded claim 
under section 3.303(b).  The Board finds that the veteran has 
not submitted competent evidence of nexus between the present 
disability and the post-service symptomatology.  

The private medical reports as well as the VA examination 
reports, note the history given by the veteran of back pain 
since service but this is simply information recorded by the 
examiners, and is unenhanced by any additional medical 
comment.  Thus the veteran's history contained in the reports 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In fact, there is a 
complete absence of medical evidence showing a link between 
any current low back disorder and any in-service back injury.  
This is not a case where lay testimony is competent to 
provide the required evidence of a nexus.  Although the 
veteran, even as a layperson, is competent to describe that 
she has experienced back pain located in the low back area, 
she is not competent to provide a medical conclusion as to 
the cause of such pain.  Consequently, continuity of 
symptomatology will not well ground this claim.  See Clyburn 
v. West, 12 Vet. App. 296 (1999)



The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  Subsequent to the revisions to the 
M21-1, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9 (1999) prior to determining that a claim is not well-
grounded.  In addition, it was more recently held that under 
38 U.S.C.A. § 5107(a), VA has a duty to assist only those 
appellants who have established well-grounded claims.  Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  The Board is 
not bound by an administrative issuance that is in conflict 
with binding judicial decisions, and the Court's holdings on 
the issue of VA's duty to assist in connection with the well-
grounded claim determination are quite clear. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5 (1999).  
Thus, the representative's argument is without merit.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  She does not allege that there are any 
existing medical opinion relating her current back condition 
to active service.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, , 126 F.3d 1464 (Fed. Cir. 1997).

For the reasons and bases expressed above, the Board 
concludes that the claim of entitlement to service connection 
for a back disability is not well grounded.  Accordingly, the 
claim must be denied.  








ORDER

Service connection for a back disability is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

